UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27549 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 88-0362112 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7701 E. Gray Rd, Suite 4 Scottsdale, AZ 85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 12,819,255 shares of Common Stock, $0.001 par value, as of June 30, 2008 (after giving effect to the four old common shares for one new common share reverse stock split). 1 Index Page Number PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as ofJune 30, 2008 (unaudited)and December 31, 2007 3 Consolidated Statements of Operations for thethree and six months endedJune 30, 2008 and 2007 (unaudited) 4 Consolidated Statements of Stockholders' Deficit cumulative from December 31, 2006 toJune 30, 2008 (unaudited) 5 Consolidated Statements of Cash Flows for thesix months endedJune 30, 2008 and 2007 (unaudited) 6 Notes to Financial Statements (unaudited) 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 13 ITEM 4T. Controls and Procedures 13 PART II OTHER INFORMATION 14 ITEM 1. Legal Proceedings 14 ITEM 1A. Risk Factors 14 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Submission of Matters to Vote of Security Holders 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 18 SIGNATURES 18 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION Skye International, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, December 31, 2008 2007 (unaudited) ASSETS CURRENT ASSETS Cash $ 20,276 $ 35,331 Accounts Receivable 30,933 - Inventory 106,944 119,668 Prepaid Expenses 236,539 82,510 Total Current Assets 394,692 237,509 EQUIPMENT, NET 52,073 46,754 OTHER ASSETS Patents 11,662 - Deposits 2,460 2,460 Total Other Assets 14,122 2,460 Total Assets $ 460,887 $ 286,723 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ 310,138 $ 1,227,923 Accrued Expenses 45,313 206,231 Notes Payable - Related Parties 434,584 1,905,763 Accrued Interest Payable 118,117 76,267 Warranty Accrual 42,913 34,570 Customer Deposits - 103,371 Total Current Liabilities 951,065 3,554,125 Total Liabilities 951,065 3,554,125 STOCKHOLDERS' EQUITY (DEFICIT) Common Stock: 25,000,000 shares authorized at $0.001par value; Issued and outstanding12,819,255 and 7,481,813shares, respectively 12,819 7,482 Common Stock Subscribed - 108,675 Additional Paid in Capital 13,195,000 11,152,911 Accumulated Deficit (13,697,997 ) (14,536,470 ) Total Stockholders' Equity (Deficit) (490,178 ) (3,267,403 ) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ 460,887 $ 286,723 The accompanying notes are an integral part of these statements. 3 Skye International, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 REVENUES Product Sales $ 23,531 $ - $ 47,281 $ - Other Income 58 - 58 - Total Revenues 23,589 - 47,339 - Cost of Goods Sold 17,500 27,974 35,000 52,117 Gross Profit 6,089 (27,974 ) 12,339 (52,117 ) EXPENSES Legal and Professional 16,106 535,455 83,114 644,490 General and Administrative 661,293 170,799 780,949 193,565 Research and Development 12,535 - 21,334 30,000 Advertising and Marketing 405 - 3,742 - Depreciation 3,231 2,761 5,944 5,522 Total Expenses 693,570 709,015 895,083 873,577 Net (Loss) from Operations (687,481 ) (736,989 ) (882,744 ) (925,694 ) OTHER INCOME AND (EXPENSE) Gain on Extinguishment of Debt 1,344,032 - 1,823,954 2,153 Interest Expense (51,368 ) (23,968 ) (102,737 ) (42,446 ) Total Other Income (Expense) 1,292,664 (23,968 ) 1,721,217 (40,293 ) Net Income (Loss) before Income Taxes 605,183 (760,957 ) 838,473 (965,987 ) Income Tax Expense - NET INCOME (LOSS) $ 605,183 $ (760,957 ) $ 838,473 $ (965,987 ) Basic and diluted income (loss) per new common share $ 0.06 $ (0.13 ) $ 0.09 $ (0.17 ) Weighted Average Number of Common Shares Outstanding 10,150,534 5,790,904 9,260,960 5,790,904 The accompanying notes are an integral part of these statements. 4 Skye International, Inc., and Subsidiaries CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY (DEFICIT) (unaudited) Common Stock Common Stock Paid in Accumulated Total Shares Amount Subscribed Capital Deficit Deficit Balance December 31, 2006 5,405,561 $ 5,406 $ 108,675 $ 9,272,525 $ (12,527,800 ) $ (3,141,194 ) Common stock issued for related party services 147,750 148 154,562 154,710 Common stock issued for consulting services 1,635,752 1,636 1,421,186 1,422,822 Common stock issued for debt 27,500 28 18,872 18,900 Common stock issued for cash 265,250 265 285,765 286,030 Net (Loss) (2,008,670 ) (2,008,670 ) Balance December 31, 2007 7,481,813 7,482 108,675 11,152,910 (14,536,470 ) (3,267,403 ) Common stock issued for related party services 62,500 62 49,938 50,000 Common stock issued for consulting services 659,199 659 519,710 520,369 Common stock issued for cash 1,597,656 1,598 509,652 511,250 Common stock issued for related party debt 3,018,150 3,018 (108,675 ) 962,790 857,133 Fractional shares cancelled in reverse stock split (63 ) Net Income 838,473 838,473 Balance June 30, 2008 12,819,255 $ 12,819 $ - $ 13,195,000 $ (13,697,997 ) $ (490,178 ) The accompanying notes are an integral part of these statements. 5 Skye international, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, 2008 2007 Operating Activities Net Income (Loss) $ 838,473 $ (965,987 ) Gain on Extinguishment of Debt (1,823,954 ) - Depreciation Expense 5,944 5,522 Shares and options issued for services rendered 570,369 596,550 Changes in assets and liabilities: Inventory 12,724 (60,929 ) Accounts Receivable (30,933 ) - Prepaid Expense (154,029 ) 99,379 Deposits - (2,460 ) Accrued Interest Payable 43,100 11,125 Accounts Payable and Accrued Expenses 24,051 104,549 Net Cash (Used) by Operating Activities (514,255 ) (212,251 ) Investing Activities Payment for Patents (11,662 ) - Purchaseof Assets (11,263 ) (5,594 ) Net Cash (Used) by Investing Activities (22,925 ) (5,594 ) Financing Activities Proceeds from Common Stock 511,250 - Proceeds from Notes Payable 10,875 212,461 Net Cash Provided by Financing Activities 522,125 212,461 Net Increase/(Decrease) in Cash (15,055 ) (5,384 ) Cash, Beginning of Period 35,331 8,672 Cash, End of Period $ 20,276 $ 3,288 Supplemental Information: Income Taxes $ - $ - Interest Expense $ 58,387 $ 42,444 Non Cash Financing Activities: Common Stock Issued for Debt $ 857,133 $ 100,000 The accompanying notes are an integral part of these statements. 6 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Condensed Financial Statements June 30, 2008 (unaudited) and December 31, 2007 NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2008, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2007 audited financial statements.The results of operations for the periods ended June 30, 2008 and 2007 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.Historically, the Company has incurred significant annual losses, which have resulted in an accumulated deficit of $13,697,997 at June 30, 2008 which raises substantial doubt about the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company increasing sales to the point it becomes profitable.The Company may need to raise additional capital for marketing to increase its sales. If the Company is unable to increase sales sufficiently or obtain adequate capital, it could be forced to cease operation.The accompanying financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. Management plans to increase sales by increasing its marketing program and to obtain additional capital from the private placement of shares of its common stock.
